Exhibit 10.3

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fifth Amendment to Employment Agreement is made and entered into as of
March 1, 2006, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and John Hildebrandt (“Executive”).

Recitals

 

A) On June 1, 2001 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base
Salary was increased to $177,000, effective as of September 1, 2001.

 

C) On January 16, 2002, a First Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

D) On January 22, 2003, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

E) On March 15, 2004, a Third Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

F) On March 9, 2005, a Fourth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

G) Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:

Agreement

 

1. Section 2.1 of the Agreement which provides:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $200,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.



--------------------------------------------------------------------------------

is hereby amended, effective January 1, 2006, to provide as follows:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $206,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2. Section 3.1 of the Agreement which provides:

3.1 Term. The term of Executive’s employment hereunder shall commence on June 1,
2001 and shall continue until March 31, 2006 unless sooner terminated or
extended as hereinafter provided.

is hereby amended, effective March 1, 2006, to provide as follows:

3.1 Term. The term of Executive’s employment hereunder shall commence on June 1,
2001 and shall continue until March 31, 2007 unless sooner terminated or
extended as hereinafter provided.

 

3. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

                EMPLOYER     PRICESMART, INC. John Hildebrandt     By:   /s/
Jose Luis Laparte /s/ John Hildebrandt     Name:   Jose Luis Laparte     Its:  
President